ADVISIRY ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/28/2021.	
3.	Claims 1-2, 18-19, 21-23, 25-29, 31-32, 34-51 are pending. Claims 27-29, 34-51 are under examination on the merits. Claims 35, 37 are amended. Claims 3, 17, 20, 24, 30, 33 are cancelled. Claims 1-2, 18-19, 21-23, 25-26, 31-32  are withdrawn to a non-elected invention from further consideration. Claims 27-29, 34-35, 37, 48-51 of non-withdrawn claims read on the elected species. Claims 36, 38-47 are withdrawn to a non-elected species from further consideration.
4.	The rejections of claims 35, 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are deemed withdrawn.

Response to Arguments
5.	Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that in contrast to the teachings of Lewin, the present invention is not directed to hexavalent oxygenated sulfur compounds. In addition, there is no teaching in Lewin of sulfenamides as flame retardants. 
The Examiner respectfully disagrees. The rejection is based on the Lewin (US Pat. No. 5,424,344, hereinafter “”344”) in view of Hahn et al. (WO 2011/121001, machine translation, hereinafter “”001”) or  Wang et al. (CN 102888029, machine translation, hereinafter “”029”).
“344 teaches a flame retardant polymer composition comprising at least one polymer selected from the group consisting of a polyamide, polyolefin, polyester, polyacrylic,  re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). “344 does not expressly teach wherein the compound of formula (I) is a compound of formula (Ib).  
“001 or “029 cures the deficiency in the references relied upon in rejecting independent claim 1, because “001 teaches a process for the flame retardant finishing of foamed or unfoamed polymers, wherein a melt of the polymer is produced and mixed with the flame retardant (Page 6/26, Claim 7), wherein the polymer composition is halogen-free (Page 6/26, 

    PNG
    media_image1.png
    108
    255
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    146
    291
    media_image2.png
    Greyscale

 Alternatively, “029 teaches a flame-retardant natural rubber (Page 4/13, lines 10-16) comprising  2-benzothiazolyl-N-morpholinyl sulfide (Page 5/13, line 46, read on flame retardants) which can enhance the mechanical properties of the rubber material on the premise of high flame retardancy, and the prepared natural rubber cannot generate toxic or harmful gas in combustion, thereby protecting the environment and human health and widening the application range of the natural rubber (Page 4/13, lines 16-19). Thus, one skilled in the art would naturally look prior art such as “001 or “029 addressing the same problem as the invention at hand, and in this case would find an appropriate solution.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of “344 in view of “001 or “029 is deemed to teach a flame retardant polymer composition as the recited claimed. In an analogous art of composition of flame retardant, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the flame retardant compound by “344, so as to include the compound of formula (I) is a compound of formula (Ib) as taught by “001, and would have been motivated to do so with reasonable expectation that this would result in providing an improved processability in the production of foams based on styrene polymers, and particularly suitable for the protection of foams with low density as suggested by “001 (Page 8/26, lines 7-8). Alternatively, in an analogous art of composition of flame retardant, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the flame retardant compound by “344, so as to include the compound of formula (I) is a compound of formula (Ib) as taught by “029, and would have been motivated to do so with reasonable expectation that this would result in providing to enhance the mechanical properties of the rubber material on the premise of high flame retardancy, and the prepared natural rubber cannot generate toxic or harmful gas in combustion, thereby protecting the environment and human health and widening the application range of the natural rubber as suggested by “029 (Page 4/13, lines 16-19). Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since  it is prima facie obvious that the “344’s compound and “001’s or “029 compounds are considered to be equivalent (exchangeable), it is held that substitution of art recognized equivalents is within the level of ordinary skill in the art. (MPEP § 2144.06).  


The Examiner respectfully disagrees. It is noted that incorporated chemically to a part or all of the polymeric substance in claim 27 is interpreted as the union of one substance with another or with others, in a composite mass. It is noted that the Examiner interprets this limitation as mixing and blending of the ingredients, and not covalently attaching the compounds to the polymers as may be intended or as contemplated by applicant’s argument, since the scope of claims in patent application not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art.  

In response to the Applicant’s argument that Taniguchi (“001) deals with copper-catalyzed synthesis of sulfenamides utilizing diaryl disulfides with alkyl amines (title of article). Taniguchi is silent of flame retardants and does no teach the use of sulfenamides as flame retardants
The Examiner respectfully disagrees.  The subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made since it well established that sulfonamides had been recognized as flame retardants. As further evidenced, Eichhorn et al. (US Pat. No. 3,296,340, hereinafter “”340”, already of the record) teaches self-extinguishing resins and methods for their preparation, wherein the enhancement of the flameproofing properties of an alkenyl aromatic polymer containing a halide by the admixture therewith of a sulfonamide (Coil. 1, lines 10-15). “340
teaches a composition comprising (a) one or more compound(s) of formulas (I-III) (Col. 2, lines 25-54), and (b) a polymeric substrate, wherein the compound of formula (I) is incorporated chemically to a part or all of a polymeric material of the polymeric substrate (Col. 2, lines 66-72 to Col. 3, lines 12, Table 1), and (c) further additives selected from the group consisting of polymer stabilizers, and inorganic flame-retardants, and  a method of providing flame retardant composition (Co. 4, lines 1-22, Table III) with benefit of providing sulfonamides compounds which are delayed action vulcanization accelerators as characterized by the plot of Mooney viscosity against time are also delayed action adjuvants for self-extinguishing polymers containing halides as flameproofing agents (Col. 2, lines 13-17). “001 teaches the copper-catalyzed coupling of diaryl disulfides with alkyl amines can afford various sulfenamides in good yields,  the present reaction is efficient and can be used for both of the aryl sulfide groups on disulfide (Page 1918, Table 2, Entry 3). In an analogous art of composition of flame retardant, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the flame retardant compound by “344, so as to include the compound of formula (I) is a compound of formula (Ib) as taught by “001, and would have been motivated to do so with reasonable expectation that this would result in providing to afford various sulfenamides in good yields,  the present reaction is efficient and can be used for both of the aryl sulfide groups on disulfide as suggested by “001 (Page 1918, Table 2, Entry 3). Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since structurally similar compounds are generally expected to have similar properties. In re Gvurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).
Accordingly, in the view of the above discussion, the request for reconsideration has been considered but does NOT place the application in condition for allowance, and therefore, the above rejections are maintained. 


Examiner Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/02/2021